         Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 1 of 17 Page ID #:1



 1   Mark L. Smith (#213829)
       msmith@smithwashburn.com
 2   Jacob L. Fonnesbeck (#304954)
       jfonnesbeck@smithwashburn.com
 3   SMITH WASHBURN, LLP
     500 South Grand Avenue, Suite 1450
 4   Los Angeles, CA 90071
     Telephone: (213) 418-2390
 5   Facsimile: (213) 418-2399
 6   Attorneys for Plaintiffs
 7

 8                              UNITED STATES DISTRICT COURT
 9                   DISTRICT OF CALIFORNIA, CENTRAL DISTRICT
10                                           )
     REFLEX MEDIA, INC., a Nevada            )   Case No. 2:20-cv-00423
11   corporation; and CLOVER8                )
     INVESTMENTS PTE. LTD., a                )   COMPLAINT FOR TRADEMARK
12   Singapore Corporation,                  )   INFRINGEMENT; UNFAIR
                                             )   COMPETITION AND FALSE
13               Plaintiffs,                 )   ADVERTISING; UNFAIR
                                             )   COMPETITION; and COPYRIGHT
14       vs.                                 )   INFRINGEMENT COMMON LAW
                                             )   UNFAIR COMPETITION
15   LUXY LIMITED, a Chinese                 )
     corporation;                            )   DEMAND FOR JURY TRIAL
16                                           )
                 Defendant.                  )
17                                           )
18         Plaintiffs Reflex Media, Inc. (“Reflex Media”) and Clover8 Investments PTE LTD.
19   (“Clover8” and together with Reflex Media, “Plaintiffs”) hereby complain against
20   Defendant, Luxy Limited (“Defendant” or “Luxy Limited”), and alleges as follows:
21                                        INTRODUCTION
22         1.     Luxy Limited is engaged in a scheme to defraud the public and utilize
23   Plaintiffs’ well-known brand names, goodwill, and trademarks—which Plaintiffs have
24   spent over a decade and substantial resources to develop—to gain association with
25   Plaintiffs and divert customers to its website, mobile dating application, products, and
26   services.
27         2.     Plaintiff      Reflex    Media      operates    www.Seeking.com            and
28

                                                                                       COMPLAINT
                                                                     CASE NO. 2:20-CV-00423 PAGE 1
           Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 2 of 17 Page ID #:2



 1   www.SeekingArrangement.com1, a leading online dating website and its Seeking mobile
 2   application 2 (hereinafter sometimes collectively referred to as “Seeking Arrangement”).
 3           3.     Seeking Arrangement is the result of substantial investment, innovative sales
 4   and marketing techniques, and ethical business practices that distinguish Plaintiffs from
 5   their competitors.
 6           4.     Plaintiffs own the trademarks to several terms that customers identify as
 7   originating from the Plaintiffs brands and services, some of which are “Seeking
 8   Millionaire,” “Seeking Arrangement,” “Seeking,” “Carrot Dating,” and “What’s your
 9   Price.”
10           5.     Defendant owns and/or operates the competing mobile application
11   “LuxyApp,” and website www.OnLuxy.com (the “Luxy Website” and together with
12   LuxyApp, hereinafter referred to as “Luxy”) which is a competitor of Seeking
13   Arrangement.
14           6.     Defendant, in a deliberate attempt to profit illicitly from Plaintiffs’ work,
15   goodwill, and trademarks, has used the Plaintiffs trademarks in conjunction with their
16   goods and services.
17           7.     Specifically, Defendant has used the phrase “Seeking Millionaire,” in
18   conjunction with “Online Arrangement” as metatags on the Luxy Website.
19           8.     The Defendant has used “SA” in the description of its online dating services,
20   and has copied Reflex Media’s proprietary online polices and terms of use to confuse
21   consumers, who may perceive that Defendant’s goods and services are the same as those
22   of Plaintiffs, and/or that Defendant’s goods and services are somehow associated,
23   affiliated, connected, approved, authorized or sponsored by Plaintiffs or Seeking
24   Arrangement.
25           9.     This is no mistake; Defendant has also used the phrases “Seeking
26   Arrangement,” “Seeking Millionaire,” “Seeking,” “Carrot Dating,” and “What’s your
27

28
     1
         www.Seeking.com now assumes all internet traffic from www.SeekingArrangement.com
     2
         Plaintiffs’ mobile application previously operated under the name Seeking Arrangement.
                                                                                          COMPLAINT
                                                                        CASE NO. 2:20-CV-00423 PAGE 2
         Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 3 of 17 Page ID #:3



 1   Price” as search terms to steer customers to download the LuxyApp on both Apple’s
 2   Appstore and the Google Play Store.
 3         10.    This is precisely the type of harm U.S. trademark and copyright law is
 4   designed to prevent. Therefore, Plaintiffs have been forced to bring this lawsuit to end
 5   Defendant’s illegal operations and unethical business practices.
 6                                           PARTIES
 7         11.    Plaintiff Reflex Media is, and at all material times thereto was, a corporation
 8   duly organized and existing under the laws of the State of Nevada, with its principal place
 9   of business in Las Vegas, Nevada. Among other things, Reflex Media operates several
10   online dating websites and dating mobile applications (commonly known as “Apps”).
11         12.    Plaintiff Clover8 is, and at all material times hereto was, a corporation duly
12   organized and existing under the laws of Singapore. As indicated below, Clover8 is the
13   registered owner of several federally registered trademarks that are used by Reflex Media
14   in conjunction with the operation of the Reflex Websites.
15         13.    Upon information and belief, Defendant Luxy Limited is a Chinese
16   corporation based in Hong Kong with operations in the United States, including Los
17   Angeles, California.
18                                JURISDICTION AND VENUE
19         14.    This action arises under the federal trademark statute (the “Lanham Act”), 15
20   U.S.C. § 1051 et seq., the federal copyright statute (17 U.S.C. §501), the federal Copyright
21   Act (17 U.S.C. §§ 101 et seq.), and under the statutes of the State of California. This Court
22   has subject matter jurisdiction over the federal trademark, copyright and unfair competition
23   claims pursuant to 15 U.S.C. §1121 and 28 U.S.C. §§ 1331 and 1338.
24         15.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims
25   pursuant to 28 U.S.C. § 1367, where said claims are integrally interrelated with the federal
26   questions and arise from a common nucleus of operative facts such that supplemental
27   review furthers the interest of judicial economy.
28         16.    Personal jurisdiction exists over Defendant Luxy Limited because Luxy

                                                                                          COMPLAINT
                                                                        CASE NO. 2:20-CV-00423 PAGE 3
         Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 4 of 17 Page ID #:4



 1   Limited’s website WWW.ONLUXY.COM contains language stating that the information
 2   Defendant Luxy collects is governed by U.S. law. Defendant Luxy Limited’s headquarters
 3   are purportedly in Los Angeles, California and it has advertised the same on its social media
 4   accounts (see https://www.youtube.com/watch?v=uYMi_9gKwhA), has deliberately
 5   targeted its application, website, and business at the residents of California, transacts
 6   business with those residents through its website and mobile application, which it
 7   distributes through two California companies (Apple Inc. and Google LLC) and uses a
 8   California public relations firm to promote its business, and otherwise avails itself of the
 9   privilege of doing business in California. Defendant Luxy Limited has also used the
10   trademark and copyrights in question in advertising and commerce in the United States.
11         17.    Furthermore, to the extent no other basis for personal jurisdiction exists with
12   respect to Defendant Luxy Limited, such jurisdiction is appropriate to Federal Rule of Civil
13   Procedure 4(k)(2), in that if the Defendant is not otherwise subject to personal jurisdiction
14   in the Central District of California they would not be subject to jurisdiction in any state’s
15   court of general jurisdiction, and the exercise of jurisdiction would be consistent with the
16   laws and Constitution of the United States.
17         18.    Venue is proper in this district under 28 U.S.C. §§ 1391(b)(2)–(3) because a
18   substantial part of the events giving rise to the claims set forth herein occurred in this
19   judicial district and, as set forth above, Defendant Luxy Limited is subject to personal
20   jurisdiction before this Court.
21                                 GENERAL ALLEGATIONS
22
             CLOVER8 HAS OBTAINED FEDERAL REGISTRATION AND, IN SOME CASES,
23
      INCONTESTABLE LEGAL PROTECTION FOR TRADEMARKS ASSOCIATED WITH SEEKING
24
                                           ARRANGEMENT
25
           19.    Since 2006, Reflex Media and its predecessor in interest, InfoStream Group,
26
     Inc. (“InfoStream”) have used the mark, SEEKING ARRANGEMENT, in commerce and
27
     in connection with its online dating services available on Seeking Arrangement.
28

                                                                                           COMPLAINT
                                                                         CASE NO. 2:20-CV-00423 PAGE 4
         Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 5 of 17 Page ID #:5



 1         20.    On May 29, 2007, InfoStream applied for its first federal registration of the
 2   SEEKING ARRANGEMENT mark. United States Trademark Registration No. 3,377,772
 3   was issued on February 5, 2008. A copy of Registration No. 3,377,722 is attached hereto
 4   as Exhibit 1. On, or about, November 30, 2013, the SEEKING ARRANGEMENT mark
 5   became incontestable.
 6         21.    On October 3, 2013, InfoStream applied for its second federal registration of
 7   the SEEKING ARRANGEMENT mark. United States Trademark Registration No.
 8   4,537,157 was issued on May 27, 2014. A copy of Registration No. 4,537,157 is attached
 9   hereto as Exhibit 2.
10         22.    On August 17, 2009, InfoStream applied for federal registration of the
11   SEEKING MILLIONAIRE mark. United States Trademark Registration No. 3,767,229
12   was issued on March 30, 2010. A copy of Registration No. 3,767,229 is attached hereto as
13   Exhibit 3. On, or about, June 9, 2016, the SEEKING MILLIONAIRE mark became
14   incontestable.
15         23.    On February 4, 2011, InfoStream applied for federal registration of the
16   WHATS YOUR PRICE mark. United States Trademark Registration No. 4,155,033 was
17   issued on June 5, 2012. A copy of Registration No. 4,155,033 is attached hereto as Exhibit
18   4. On, or about, May 18, 2018, the WHATS YOUR PRICE mark became incontestable.
19         24.    On October 18, 2013, InfoStream applied for federal registration of the
20   CARROT DATING mark. United States Trademark Registration No. 4,551,094 was issued
21   on June 17, 2014. A copy of Registration No. 4,551,094 is attached hereto as Exhibit 5.
22         25.    In or about March 2015, as part of a corporate restructuring, Clover8 became
23   the registered owner of the SEEKING MILLIONAIRE, CARROT DATING, WHATS
24   YOUR PRICE and both SEEKING ARRANGEMENT marks.
25         26.    On July 19, 2016, Clover8 applied for federal registration of the SA mark.
26   United States Trademark Registration No. 5,177,902 was issued on April 4, 2017. A copy
27   of Registration No. 5,177,902 is attached hereto as Exhibit 6.
28         27.    On October 24, 2016, Clover8 applied for federal registration of the

                                                                                        COMPLAINT
                                                                      CASE NO. 2:20-CV-00423 PAGE 5
           Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 6 of 17 Page ID #:6



 1   SEEKINGARRANGEMENT.COM mark. United States Trademark Registration No.
 2   5,357,872 was issued on December 19, 2017. A copy of Registration No. 5,357,872 is
 3   attached hereto as Exhibit 7.
 4          28.    On March 22, 2018, Clover8 applied for federal registration of the
 5   SEEKING.COM mark. United States Trademark Registration No. 5,580,788 was issued
 6   on October 9, 2018. A copy of Registration No. 5,580,788 is attached hereto as Exhibit 8.
 7          29.   On Mar. 02, 2018, Clover8 applied for federal registration of the first
 8   SEEKING mark. United States Trademark Registration No. 5,580,039 was issued on
 9   October 9, 2018. A copy of Registration No 5,580,039 is attached hereto as Exhibit 9.
10          30.   On May 25, 2018, Clover8 applied for federal registration of the second
11   SEEKING mark. United States Trademark Registration No. 5,608,773 was issued on
12   November 13, 2018. A copy of Registration No. 5,608,773 is attached hereto as Exhibit
13   10.
14          31.   The    SEEKINGARRANGEMENT.COM,                SEEKING.COM,           CARROT
15   DATING, SEEKING MILLIONAIRE, SA, WHATS YOUR PRICE and both sets of the
16   SEEKING ARRANGEMENT and SEEKING marks are sometimes collectively referred
17   to herein as the “Trademarks”. Reflex Media holds an exclusive, worldwide license to use
18   the Trademarks.
19          32.   Plaintiffs have invested substantial resources to promote and establish the
20   look and feel of its website and mobile applications, and to promote the Trademarks in the
21   market. Indeed, Reflex Media and its predecessor have used the Trademarks in radio, print,
22   and online advertisements. In addition, Reflex Media uses the Trademarks as metatags and
23   keywords on Internet search engines as part of its search engine optimization strategy.
24          33.   As a result of their efforts, the Trademarks have become uniquely associated
25   with Seeking Arrangement (i.e. acquired secondary meaning) and the high-quality products
26   and services that Reflex Media provides.
27          34.   In addition to its own advertising, Seeking Arrangement has, for many years,
28   attracted the attention of numerous media outlets, including: Time, Forbes, The Atlantic,

                                                                                         COMPLAINT
                                                                       CASE NO. 2:20-CV-00423 PAGE 6
         Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 7 of 17 Page ID #:7



 1   ABC News, CNN, MSNBC, The San Francisco Chronicle, and Fox News Channel.
 2         35.    This level of attention from prominent, national, and worldwide media outlets
 3   has raised the public consciousness about the association between the Trademarks and
 4   Seeking Arrangement.
 5                          DEFENDANT LUXY’S TRADEMARK PROGRAM
 6         36.    Defendant has worked in several ways to infringe and profit from Plaintiffs’
 7   intellectual property rights.
 8         37.    Defendant Luxy Limited owns and operates the mobile application
 9   “LuxyApp” and OnLuxy.com, a dating application and website that competes with
10   Plaintiffs’ Seeking Arrangement mobile application and website.
11         38.    From the launch of the Luxy Website in 2014 until now, Defendant has used
12   Plaintiffs’ Trademark, SEEKING MILLIONAIRE, as a metatag on its website to direct
13   consumers who searched for “Seeking” and/or “Seeking Millionaire” to its website to sell
14   consumers its competing products and services, including products and services offered
15   though the LuxyApp.
16         39.    In fact, Defendant used the metatags “seeking millionaire” and “online
17   arrangement,” to direct consumers who searched for “Seeking,” “Seeking Millionaire,”
18   and/or “Seeking Arrangement” to the Luxy Website and LuxyApp.
19         40.    Using metatags to benefit from Plaintiff’s Trademarks was not a mistake.
20   Defendant also uses “the league” as a metatag on its website. The League is a popular
21   dating app and registered trademark of The League App, Inc.
22         41.    In fact, using other companies’ trademarks is an ongoing strategy in Luxy
23   Limited’s promotion of its competing business. On the Apple App Store, Defendant has
24   used variations of “Coffee Meets Bagel” to promote the LuxyApp as depicted below.
25   Coffee Meets Bagel is a popular dating app and trademark of Coffee Meets Bagel, Inc:
26

27

28

                                                                                         COMPLAINT
                                                                       CASE NO. 2:20-CV-00423 PAGE 7
         Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 8 of 17 Page ID #:8



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16         42.   Furthermore, Luxy Limited has ensured that the phrases contained in the
17   Trademarks (namely, “Seeking Arrangement,” “SeekingArrangement.com,” “Seeking,”
18   “Seeking.com” “Seeking Millionaire,” “Whats Your Price,” and “Carrot Dating,”) when
19   used as search terms in the Apple and/or the Google Play Store, yield the LuxyApp as a
20   search result. See Exhibits 11-12. Luxy Limited did not have permission from Plaintiffs
21   to use the Trademarks in that way.
22         43.   Defendant’s unlawful use of SEEKING ARRANGEMENT and the other
23   Trademarks as search term ‘key words’ is likely to deceive or confuse consumers into
24   believing that an affiliation, association, sponsorship, or connection exists between
25   Reflex’s websites and mobile application and Defendant’s LuxyApp.
26                        DEFENDANT LUXY’S COPYRIGHT VIOLATION
27         44.   Defendant has also violated Plaintiffs’ copyrights by deliberately,
28   shamelessly, and unlawfully copying Plaintiffs’ Terms of Use and Privacy Policy.
                                                                                      COMPLAINT
                                                                    CASE NO. 2:20-CV-00423 PAGE 8
         Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 9 of 17 Page ID #:9



 1         45.    Plaintiffs’ website, www.SeekingArrangement.com, contains a Terms of Use
 2   (“SA Terms”) to which its customers agree. See Exhibit 13.
 3         46.     The SA Terms’ copyright registration was completed on January 9, 2019 as
 4   Registration Number TXu002120979. Clover8 owns the copyright to the SA Terms and
 5   Reflex Media owns an exclusive license to use the SA Terms.
 6         47.     Clover8 has a right to copyright protection and the SA Terms were first
 7   published in the United States.
 8         48.    The SA Terms are an original work of authorship fixed in a tangible medium
 9   of expression.
10         49.     The SA Terms were created in 2018 and were originally titled Terms of Use.
11         50.    The SA Terms contain a substantial amount of material created by the author’s
12   own skill, labor, and judgment to which Clover8 owns the rights to and Reflex Media owns
13   the exclusive license to use.
14         51.    The SA Terms are of a subject matter of work that is copyrightable under laws
15   of the United States.
16         52.    Clover8 has complied with the statutory formalities for registration of SA
17   Terms as a copyrighted work in the United States.
18         53.    On and after May 23, 2018, and even as recently as December 31, 2019,
19   Defendant has infringed Plaintiffs’ copyright to SA Terms by posting them on their website
20   (the “Luxy Terms”). See Exhibit 14.
21         54.    The Luxy Terms are a slightly modified copy of the SA Terms. A redlined
22   comparison of the respective Terms (the “Terms Comparison”) is attached as Exhibit 15.
23   The Terms Comparison reveals, beyond question, that the Luxy Terms are simply the SA
24   Terms with slight modifications. Indeed, whole paragraphs of the Luxy Terms are identical
25   to those of the SA Terms, but for the changing of names.
26         55.    Plaintiffs’ website, www.SeekingArrangement.com, also contains a Privacy
27   Policy (the “SA Privacy Policy”). See Exhibit 16.
28         56.    The SA Privacy Policy’s copyright registration was completed on January 9,

                                                                                        COMPLAINT
                                                                      CASE NO. 2:20-CV-00423 PAGE 9
        Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 10 of 17 Page ID #:10



 1   2019 as Registration Number TXu002120989. Clover8 owns the copyright to the SA
 2   Privacy Policy and Reflex Media owns an exclusive license to use the SA Privacy Policy.
 3         57.     Clover8 has a right to copyright protection and the SA Privacy Policy was
 4   first published in the United States.
 5         58.     The SA Privacy Policy are an original work of authorship fixed in a tangible
 6   medium of expression.
 7         59.     The SA Privacy Policy was created in 2018 and was originally titled Privacy
 8   Policy.
 9         60.     The SA Privacy Policy contains a substantial amount of material created by
10   the author’s own skill, labor, and judgment to which Clover8 owns the rights to and Reflex
11   Media owns the exclusive license to use.
12         61.     The SA Privacy Policy are of a subject matter of work that is copyrightable
13   under laws of the United States.
14         62.     Clover8 has complied with the statutory formalities for registration of SA
15   Privacy Policy as a copyrighted work in the United States.
16         63.     On and after May 23, 2018, and even as recently as December 3, 2019,
17   Defendant has infringed Plaintiffs’ copyright to SA Privacy Policy by posting them on their
18   website.
19         64.     The Luxy Website contains a virtually identical Privacy Policy (the “Luxy
20   Privacy Policy”) that is likewise stolen and plagiarized from the SA Privacy Policy.
21   Compare Luxy Privacy Policy at Exhibit 17 with the SA Privacy Policy. A redlined
22   comparison of the respective Terms (the “Privacy Policy Comparison”) is attached as
23   Exhibit 18.
24         65.     Defendant also uses Plaintiffs’ SA trademark (an abbreviation for Seeking
25   Arrangement) twice in the Luxy Privacy Policy to describe Luxy Limited’s services. For
26   example, Luxy Limited describes its services as “SA Services” in an attempt to cause
27   consumers to perceive that Defendant’s goods and services are the same as those of
28   Plaintiffs’ and/or that Defendant’s goods and services are somehow associated, affiliated,

                                                                                         COMPLAINT
                                                                      CASE NO. 2:20-CV-00423 PAGE 10
        Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 11 of 17 Page ID #:11



 1   connected, approved, authorized, or sponsored by Plaintiffs or Seeking Arrangement.
 2                                   FIRST CAUSE OF ACTION
 3                   (Trademark Infringement, 15 U.S.C. §§ 1114 and 1125(a))
 4         66.      Plaintiffs incorporate by reference each allegation contained in the preceding
 5   paragraphs of this complaint as if fully set forth herein.
 6         67.      Clover8 is the registered owner of the Trademarks.
 7         68.      Without consent from Clover8 or Reflex Media, Defendant has used in
 8   commerce, in connection with the sale, offering for sale, distribution or advertising of
 9   Defendant’s goods and services, marks identical to or confusingly similar to the
10   Trademarks in a manner that is likely to cause confusion, mistake and/or deception among
11   consumers who may perceive that Defendant’s goods and services are the same as those of
12   Plaintiffs and/or that Defendant’s goods and services are somehow associated, affiliated,
13   connected, approved, authorized or sponsored by Plaintiffs or Seeking Arrangement. Thus,
14   Defendant’s conduct constitutes trademark infringement in violation of 15 U.S.C. §§ 1114
15   and 1125(a).
16         69.      Defendant acted with the intent to cause confusion, mistake, or deception with
17   consumers when it used Plaintiffs Trademarks as metatags and disseminated the Luxy
18   Privacy Policy using Plaintiff’s trademark, SA, to describe its competing website, mobile
19   application and dating services.
20         70.      Defendant’s continued use of counterfeit marks identical or confusingly
21   similar to the Trademark has caused, and will continue to cause, irreparable harm and
22   injury to Plaintiffs and to Plaintiffs’ reputation and goodwill for which Plaintiffs have no
23   adequate remedy at law. The threat of future injury to consumers and to Plaintiffs’
24   intellectual property, business, identity, goodwill and reputation necessitates the award of
25   injunctive relief to prevent Defendant’s continued infringement of the Plaintiffs’ valuable
26   marks.
27         71.      Defendant has unjustly profited from their infringement of the Trademarks.
28         72.      As a direct and proximate result of Defendant’s infringing activities as alleged

                                                                                            COMPLAINT
                                                                         CASE NO. 2:20-CV-00423 PAGE 11
        Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 12 of 17 Page ID #:12



 1   herein, Clover8 has suffered substantial damage in an amount to be proven at trial but
 2   estimated to exceed $75,000, exclusive of interest and costs.
 3         73.    Defendant’s foregoing acts constitute an exceptional case and are intentional,
 4   entitling Clover8 to treble its actual damages and/or statutory damages and to an award of
 5   attorneys’ fees.
 6                                SECOND CAUSE OF ACTION
 7   (False Designations, False Advertising, and Unfair Competition, 15 U.S.C. § 1125(a))
 8         74.    Plaintiffs incorporate by reference each allegation set forth in the preceding
 9   paragraphs of this complaint as if fully set forth herein.
10         75.    Defendant’s misuse of the Trademarks in commerce in connection with
11   metatags and the Luxy Privacy Policy to describe its competing website, mobile
12   application, and dating services constitutes a false designation of origin and deceives
13   consumers into believing that Defendant’s goods and services are associated, affiliated,
14   connected, approved, authorized or sponsored by Reflex Media and its Seeking
15   Arrangement business.
16         76.    Defendant’s conduct constitutes a false designation of origin and/or false or
17   misleading advertisement that (1) is likely to cause confusion, mistake, or deception with
18   the public and/or consumers as to the affiliation, connection, or association between
19   Defendant and Seeking Arrangement; (2) is likely to cause confusion, mistake, or
20   deception with the public and/or consumers as to the origin of Luxy; (3) is intended to
21   misrepresent the nature, characteristics, and/or qualities of the goods and services offered
22   by Defendant by usurping Reflex Media’s Trademarks; and/or (4) is likely to cause
23   confusion, mistake or deception with the public and/or consumers by misrepresenting—or
24   creating the false impression—that Luxy is associated with Reflex Media and/or Seeking
25   Arrangement.
26         77.    Defendant has unjustly profited from their foregoing conduct.
27         78.    As a direct and proximate result of Defendant’s foregoing conduct, Plaintiffs
28   have suffered damages in an amount to be proven at trial but estimated to exceed $75,000,

                                                                                          COMPLAINT
                                                                       CASE NO. 2:20-CV-00423 PAGE 12
        Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 13 of 17 Page ID #:13



 1   exclusive of interest and costs.
 2         79.    Defendant’s foregoing acts constitute an exceptional case and are intentional,
 3   entitling Plaintiffs to treble their actual damages and to an award of attorneys’ fees.
 4                                 THIRD CAUSE OF ACTION
 5                (Unfair Competition, Cal. Bus. & Prof. Code, § 17200 et seq.)
 6         80.    Plaintiffs incorporate by reference each allegation contained in the preceding
 7   paragraphs of this complaint as if fully set forth herein.
 8         81.    Any conduct that is unlawful, unfair or deceptive constitutes a violation of the
 9   California Unfair Competition Law, Business and Professions Code § 17200 et seq.
10         82.    Defendant has falsely represented an affiliation, connection, and/or
11   association between Defendant’s Luxy business and Reflex’s Seeking Arrangement
12   business by using the Trademarks as metatags, and in the Luxy Privacy Policy to describe
13   its competing website, mobile application, and dating services.
14         83.    Furthermore, Defendant’s        flagrant   copying   and    theft   of    Seeking
15   Arrangement’s copyrighted Terms of Use and Privacy Policy has been unfair and deceptive
16   in potentially causing customers to confuse the LuxyApp’s operations and policies with
17   those of Seeking Arrangement.
18         84.    Plaintiffs request that this Court enjoin Defendant from further engaging in
19   consumer fraud by: a) using the Trademarks as search terms that will yield LuxyApp-
20   related results, b) using any of Plaintiffs’ Trademarks to describe Defendant’s competing
21   business and c) using a Terms of Use or Privacy Policy that are blatantly plagiarized from
22   www.SeekingArrangement.com and/or www.Seeking.com.
23                                FOURTH CAUSE OF ACTION
24                          (Copyright Infringement, 17 U.S.C. § 501)
25         85.    Plaintiffs incorporate by reference each and every allegation set forth in the
26   preceding paragraphs of this complaint, as if fully set forth herein.
27         86.    Plaintiffs have registered copyrights for the SA Terms and SA Privacy Policy
28   with the U.S. Copyright Office (hereinafter, “Plaintiffs’ Copyrights” or “Copyrights”).

                                                                                           COMPLAINT
                                                                        CASE NO. 2:20-CV-00423 PAGE 13
        Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 14 of 17 Page ID #:14



 1         87.     Plaintiffs therefore have reserved all rights in the SA Terms and the SA
 2   Privacy Policy.
 3         88.     Clover8 completed the copyright registration process for the Copyrights with
 4   the U.S. Copyright Office on January 9, 2019.
 5         89.     Clover8 has a right to copyright protection and the Copyrights were first
 6   published in the United States.
 7         90.     The Copyrights are original works of authorship fixed in a tangible medium
 8   of expression.
 9         91.     The Copyrights were created in 2018.
10         92.     The Copyrights contain a substantial amount of material created by the
11   author’s own skill, labor, and judgment to which Clover8 owns the rights to and Reflex
12   Media owns the exclusive license to use.
13         93.     The Copyrights are of a subject matter of work that are copyrightable under
14   laws of the United States.
15         94.     Clover8 has complied with the statutory formalities for registration of the
16   Copyrights as a copyrighted work in the United States.
17         95.     On and after May 23, 2018, and even as recently as December 3, 2019,
18   Defendant has infringed Plaintiffs’ Copyrights by posting them on their website.
19         96.     Defendant is engaging, and has engaged, in the unauthorized use and violation
20   of the Plaintiffs’ exclusive rights in the SA Terms and the SA Privacy Policy by flagrantly
21   plagiarizing them for use as the Luxy Terms and Luxy Privacy Policy.
22         97.     The Defendant, without the permission or consent from Plaintiffs, has used
23   and continues to use the Plaintiffs’ SA Terms and the SA Privacy Policy as the basis for
24   their Luxy Terms and Luxy Privacy Policy. In doing so, Defendant has violated Plaintiffs’
25   Copyrights.
26         98.     The foregoing acts have been and are willful and intentional.
27         99.     Defendant’s conduct has caused and will continue to cause Plaintiffs
28   irreparable injury that may not be fully compensated for with money, and for those

                                                                                         COMPLAINT
                                                                      CASE NO. 2:20-CV-00423 PAGE 14
        Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 15 of 17 Page ID #:15



 1   damages there is no adequate remedy at law. Plaintiffs also have a likelihood of success on
 2   the merits. Therefore, Plaintiffs are entitled to injunctive relief to enjoin further behavior
 3   as described in this complaint.
 4         100. As a direct and proximate result of the infringement by Defendant of
 5   Plaintiffs’ exclusive rights, Plaintiffs are entitled to actual damages, Defendant’s profits
 6   pursuant to 17 U.S.C. § 504(b), costs, and attorney fees
 7                                 FIFTH CAUSE OF ACTION
 8                               (Common Law Unfair Competition)
 9         101. Plaintiffs incorporate by reference each and every allegation set forth in the
10   preceding and subsequent paragraphs of this Complaint, as if fully set forth herein.
11         102. The aforementioned acts of Defendant constitute unfair competition in
12   violation of the common law of the State of California by infringing on Plaintiffs’
13   Copyrights and attempting to misappropriate Plaintiffs’ Trademarks and the goodwill and
14   reputation associated therewith in a manner which is likely to deceive and confuse the
15   public.
16         103. Based on information and belief, Defendant committed the acts alleged
17   herein oppressively, fraudulently, maliciously and in conscious disregard of Plaintiffs’
18   rights within the meaning of Cal. Civ. Code § 3294, Plaintiffs are therefore entitled to
19   exemplary and punitive damages pursuant to the California common law in an amount
20   sufficient to punish, deter, and make an example of Defendant.
21         104. Defendant’s use of Plaintiffs’ Copyrights and Trademarks is without
22   permission, license or other authorization from Plaintiffs.
23         105. Plaintiffs have no adequate remedy at law and are suffering irreparable harm
24   and damage as a result of the aforesaid acts of Defendant in an amount not yet
25   determined.
26         106. Defendant intends to continue its unfair and willfully infringing acts unless
27   restrained by this Court.
28

                                                                                           COMPLAINT
                                                                        CASE NO. 2:20-CV-00423 PAGE 15
        Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 16 of 17 Page ID #:16



 1         107. Defendant has obtained gains, profits and advantages as a result of its
 2   wrongful acts in an amount to be proven at trial.
 3                                   PRAYER FOR RELIEF
 4         WHEREFORE, Plaintiffs pray for judgment against Defendant as follows:
 5         1.     Adjudge that Clover8’s Trademarks have been infringed by Defendant in
 6   violation of its rights under 15 U.S.C. §§ 1114 and 1125;
 7         2.     Adjudge that Defendant has competed unfairly with Plaintiffs in violation of
 8   their rights under 15 U.S.C. § 1125(a);
 9         3.     Adjudge that Defendant has engaged, and continue to engage, in unfair
10   competition with Plaintiffs in violation of Cal. Bus. & Prof. Code § 17200 et seq. and
11   California common law;
12         4.     Adjudge that Defendant and each of its agents, employees, attorneys,
13   successors, assigns, affiliates, and joint ventures and any person(s) in active concert or
14   participation with them, and/or person(s) acting for, with, by through or under them, be
15   enjoined and restrained at first during the pendency of this action and thereafter
16   permanently from:
17                a. Using the SA Terms of Use or SA Privacy Policy, for Luxy Terms and
18                   Luxy Privacy Policy, which are plagiarized from Seeking Arrangement;
19                   and
20                b. Otherwise using the any of the Trademarks to promote any of Defendant’s
21                   competing businesses.
22         5.     Adjudge that Defendant, within thirty (30) days after service of the judgement
23   demanded herein, be required to file with this Court and serve upon Plaintiffs’ counsel a
24   written report under oath setting forth in detail the manner in which it has complied with
25   the judgment;
26         6.     Adjudge that Plaintiffs recover from Defendant their actual damages and lost
27   profits in an amount to be determined at trial, but estimated to exceed $75,000, for
28   Defendant’s violation of 15 U.S.C. §§ 1114 and 1125; that Defendant be required to

                                                                                         COMPLAINT
                                                                      CASE NO. 2:20-CV-00423 PAGE 16
        Case 2:20-cv-00423 Document 1 Filed 01/15/20 Page 17 of 17 Page ID #:17



 1   account for any profits that are attributable to its illegal acts; and that Plaintiffs be awarded
 2   the greater of (a) three times Defendant’s profits or (b) three times any damages sustained
 3   by Plaintiffs under 15 U.S.C. § 1117. Alternatively, Plaintiffs reserve the right to seek
 4   statutory damages as allowed by 15 U.S.C. §§ 1117 and 1125;
 5         7.     Adjudge that Plaintiffs recover from Defendant their actual damages and lost
 6   profits plus any additional profits of the Defendant, in an amount to be determined at trial,
 7   but estimated to exceed $75,000, for Defendant’s violations of 17 U.S.C. § 501;
 8         8.     Adjudge that Plaintiffs be awarded punitive damages.
 9         9.     Adjudge that Plaintiffs be awarded their costs incurred in connection with this
10   action, including its reasonable attorneys’ fees and investigative expenses;
11         10.    Adjudge that Plaintiffs be awarded pre- and post-judgment interest, as allowed
12   by law;
13         11.    Impose a constructive trust on all of Defendant’s funds and assets that arise
14   out of Defendant’s infringing activities and unfair competition;
15         12.    Adjudge that all such other relief be awarded to Plaintiffs as this Court deems
16   just and proper.
17                                 DEMAND FOR JURY TRIAL
18
           Plaintiffs hereby request a jury trial in this matter.
19
     DATED: January 15, 2020                         SMITH WASHBURN, LLP
20
                                                     By: /s/ Mark L. Smith
21                                                   Mark L. Smith
                                                     Attorneys for Plaintiffs
22

23

24

25

26

27

28

                                                                                             COMPLAINT
                                                                          CASE NO. 2:20-CV-00423 PAGE 17
